DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-13.

Claim Objections
Claim 2 is objected to because of the following informalities:  “or” in the third line should be recited as --- and ---.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “fromtitanium” should be recited as --- from titanium ---.  Appropriate correction is required.

Claim 5 objected to because of the following informalities:  immediately prior to “present” there should be recited --- are ---.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “comprised” should be removed.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “comprised” should be removed.  Appropriate correction is required.

10 is objected to because of the following informalities:  “is ranging” should be recited as --- ranges ---.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “comprised” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation "said multilayered interference particles" in antepenultimate line.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites the limitation "multilayered reflecting particles comprising at least one mixture of two metal oxides" in the first to second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites iron dioxide. The claim is indefinite since iron dioxide is not a known compound in the art. Iron oxide is however a known compound in the art. 

	Claim 3 is indefinite since the claim sentence appears to be incomplete. It is unclear whether the core is required to comprise at least one monosaccharide or derivative thereof AND a polyol monosaccharide; or whether the core is required to comprise at least one monosaccharide or derivative thereof OR a polyol monosaccharide.

Claim 5 recites the limitation "said multilayered reflecting particles comprising at least one mixture of metal oxides and nacre" in the first to second line. There is insufficient antecedent basis for this limitation in the claim.

5 recites the limitation "the first layered coating" in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "said second layered coating" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claim 8 is indefinite since it is unclear which “metal oxides” is being referred to. It is unclear if the claim is referring to the metal oxides of the multilayered reflecting particles or to the metal oxides of the second coating.

Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 11 recites the limitation "the total amount of pigments" in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the metal oxide".  There is insufficient antecedent basis for this limitation in the claim.

	Claim 13 is indefinite since the claim is dependent from claim 1 and recite forming an inner layer, an intermediate layer, and an outer layer. Claim 1 does not recite a microcapsule comprising an inner layer, an intermediate layer, and an outer layer.


	 Claim Rejections - 35 USC § 112 – Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

 Claim 2 recites one or more layers of at least two metal oxides. Claim 2 fails to further limit claim 1 since one or more layers encompasses one layer, which does not further limit “multilayered” recited in claim 1.   



Claim 9 recites wherein the multilayered reflecting particles comprise at least one mixture of two metal oxides. Claim 9 fails to further limit claim 1 since such limitation is already recited in claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0042774, Feb. 16, 2017).
	Shimizu et al. disclose a composition comprising at least one microcapsule containing at least one encapsulated releasable material(s), said microcapsule comprising at least one core and at least one layered coating surrounding said core, and said encapsulated releasable material(s) being at least one reflective particle, and being only released from said microcapsule(s) when said composition is applied onto a keratin material, such as keratin fibers or skin (abstract). The core is an organic core (¶ [0060]). The core comprises at least one monosaccharide or its derivatives, in particular a monosaccharide-polyol selected from mannitol, erythritol, xylitol, sorbitol, and mixtures thereof (¶ [0077]). In a preferred embodiment, the microcapsule comprises an inner layer (i.e. first laminated coating) and an outer layer (i.e. second laminated coating) (¶ [0071] and [0072]). The encapsulated reflective particle(s) may only be present in the inner layer (i.e. first laminated coating) of the microcapsule (¶ [0055]). Preferably the microcapsule comprises at least 60% or between 30 and 80% by weight reflective particle(s) relative to the weight of the microcapsule (¶ [0068]). The reflective particle(s) may be multilayer interference pigments (claim 39). Nacres are examples of suitable multilayer interference pigments (¶ [0244]). Examples of nacres include mica titanium coated with iron oxide. Mica titanium means mica coated with TiO2 (¶ [0247]). The total 
	Shimizu et al. is not anticipatory insofar as not specifically disclosing wherein the outer layer (i.e. second laminated coating) comprises at least 10% to 40% titanium dioxide. 
	However, Shimizu et al. disclose wherein the outer coating (i.e. second laminated coating) may comprise titanium dioxide and wherein the amount of titanium dioxide for the composition may be from 0.01% to 40%. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of titanium dioxide prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claim 1 reciting a composition for cosmetic raw material, this is merely a recitation of the intended use of the composition. The composition of Shimizu et al. is applied onto a keratin material and thus may be used for cosmetic raw material, whether the prior art recognizes such use or not.   
	In regards to instant claim 4 reciting 0.1% to 5% multilayered reflecting particles with respect to the total weight of the composition, Shimizu et al. disclose wherein the total reflective particle content that is encapsulated and non-encapsulated ranges from 0.1% to 95% by weight based on the weight of the composition. Thus, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of multilayered reflective particles from the teachings of Shimizu et al. 
	In regards to instant claim 8 reciting between 1% and 7% metal oxides, Shimizu et al. disclose wherein the composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition and wherein suitable pigments include iron oxide. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of metal oxides from the teachings of Shimizu et al. 
	In regards instant claim 10 reciting wherein the weight ratio between the total content of iron oxide(s) and the total content of titanium dioxide is between 0.25 and 0.85, Shimizu et al. disclose wherein the composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition and wherein 
	In regards to instant claim 11 reciting wherein the weight ratio between the total content of multilayered reflecting particles and the total amount of pigments is of at least 0.50, Shimizu et al. disclose between 30 and 80% by weight reflective particle(s) and 0.01% to 40% by weight of pigments. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of Shimizu et al.

Conclusion
Claims 1-13 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612